Citation Nr: 0905664	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
April 2007.  A statement of the case was issued in November 
2007, and a substantive appeal was received in January 2008.  
The Veteran appeared at a September 2008 hearing before the 
Board at the RO.  A transcript is of record.    

Additional evidence with a written waiver of preliminary RO 
review was received at the September 2008 hearing before the 
Board at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

As noted above, the Veteran submitted additional evidence at 
the September 2008 hearing before the Board at the RO.  The 
Board notes that the evidence included a March 2008 letter 
from G. Leonard Bailey, Ph.D., who diagnosed PTSD.  

At the hearing before the Board in September 2008, the 
Veteran stated that her 16 year old sister E.J.J. passed away 
on July 25, 1970 at McLeod Hospital in Florence, South 
Carolina.  The Veteran identified her experience of seeing 
her sister's body in the hospital after having been on life 
support as a stressor.  The Board believes that the Veteran 
has furnished sufficient detail to attempt to corroborate the 
claimed stressors.  

It also appears to the Board that there is outstanding 
private medical evidence.  In the aforementioned March 2008 
letter from Dr. Bailey, it was noted that the Veteran was 
seen for a total of 10 sessions.  The Board believes that 
such evidence would be helpful in deciding the Veteran's 
claim.    

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
request all pertinent medical records 
from G. Leonard Bailey, Ph.D.  
 
2.  Appropriate action should be taken to 
confirm the hospitalization and death of 
E.J.J. in July 1970 at McLeod Hospital in 
Florence, South Carolina.  
  
3.  If, and only if, a claimed 
stressor(s) is corroborated, then the 
Veteran should be scheduled for a VA PTSD 
examination.  The examiner should be 
furnished the claims file for review and 
the RO should clearly inform the examiner 
of the details of the corroborated 
stressor(s).  Any medically indicated 
special tests should be conducted.  If 
the examiner finds that a diagnosis of 
PTSD is warranted, then the examiner 
should clearly report whether the PTSD is 
related to the corroborated stressor(s).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


